Order affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the estate. The determination of the make-up of a committee of an incompetent, and of allowances to attorneys and others in such a proceeding, rests in the sound discretion of the Supreme Court, and, in the exercise of that discretion, the Appellate Division stands in the same position as the Special Term. Therefore, the Appellate Division’s order of modification — “on the law and on the facts and in the exercise of the court’s discretion” — presents no question for review by this court. No opinion.
Concur: Lotjghean, Ch. J., Lewis, Conway, Desmond, Dye, Ftjld and Feoessel, JJ.